Citation Nr: 1202929	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disability, claimed as secondary to a service-connected disability, or as due to herbicide exposure.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's appeal was remanded by the Board in July 2010.  The Board directed that the RO ask the Veteran to identify any non-VA treatment providers, to obtain the Veteran's Social Security Administration (SSA) records, and to readjudicate the claims.  The RO sent the Veteran a letter in August 2010 requesting that he identify non-VA providers; the record does not show that a response was received.  The Veteran's SSA records were obtained in October 2010, and his claims were readjudicated in the October 2010 Supplemental Statement of the Case.  Accordingly, the Board finds that there has been substantial compliance with the directives of the July 2010 Remand in this case, such that an additional remand to comply with those directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a dental disability resulting from combat wounds or other in-service trauma, and does not otherwise meet the requirements for service connection for the purposes of receiving VA outpatient dental treatment.

2.  The evidence of record does not reflect that the Veteran's dental condition is related to his presumed herbicide exposure or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A May 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was also notified of regulations pertinent to the establishment of an effective date and of the disability rating in a March 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in December 2010.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  No VA examination was conducted with respect to the Veteran's dental claim as there were no questions of a medical nature requiring resolution.  38 C.F.R. § 3.159(c) (4).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2011), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth to merit compensation, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.  Review of the Veteran's service treatment records does not reflect evidence of dental trauma during service, to include damage to the maxilla (upper jaw bone) or mandible (lower jaw bone).  The service treatment records are silent for any dental or jaw disorder; neither the January 1966 service separation examination, nor a January 1966 Physical and Mental Status on Release from Active Service, showed such a condition.  As such, service connection is not warranted for compensation purposes for missing or damaged teeth.  Id.  

The Veteran has also asserted that his dental condition is due to herbicide exposure, or is secondary to his history of renal cell carcinoma.  The record reflects that the Veteran served in Vietnam from July 1965 to January 1966; thus, exposure to herbicides is conceded.  However, dental conditions are not among the diseases for which service connection can be granted on a presumptive basis due to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  Further, service connection for renal cell carcinoma was denied by a January 2005 rating decision, and the RO declined to reopen the issue in a February 2008 rating decision; the record also does not contain evidence linking the Veteran's dental condition to his history of renal cell carcinoma.  A January 2010 VA outpatient treatment record indicated that the treating VA clinician attempted, but was unable, to place a consult for the Veteran to have a dental evaluation.  38 C.F.R. § 3.310.  

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Determining whether service connection is warranted for the purpose of outpatient dental treatment is based on 38 C.F.R. § 3.381.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2011). 

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war. 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility as provided for in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a). 

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as non-restorable will not be service connected regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service. 38 C.F.R. § 3.381(d). The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).  Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e). 

Various categories of eligibility exist for VA outpatient dental treatment.  They include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to her or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

The Veteran does not qualify for Class I eligibility for VA dental treatment because, as discussed above, there is no basis for establishing service connection for any dental disorder for compensation purposes (Class I eligibility).  Class II eligibility requires that, for Veterans discharged after September 13, 1981, an application for treatment must be made within 180 days after discharge from service; he was separated from service in January 1966, and applied for service connection for a dental condition in September 2004, more than 35 years after his service separation.  See 73 Fed. Reg. 58,875 (Oct. 8, 2008).  He does not qualify for Classes II (b) or II(c) because the record does not show that he was a prisoner of war.  See 38 C.F.R. § 17.161(d), (e).  As noted, the Veteran has not previously applied for dental benefits, so he is not entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no indication in the record of a dental condition that impairs or aggravates a service-connected disorder (Class III eligibility), see 38 C.F.R. § 17.161(g); that he has disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility), or that he is a Chapter 31 vocational rehabilitation trainee (Class V eligibility).  See 38 C.F.R. § 17.161(h), (i).  Nor is he receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j). 

Although the service treatment records reflect the intentional removal of two teeth in January 1964, those in-service procedures do not constitute dental trauma for establishing outpatient treatment purposes, as a matter of law.  Therapeutic and restorative dental treatment, e.g. fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions, is not considered dental trauma as defined in 38 U.S.C.A. § 1712, 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) (2011); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010) (holding that service trauma under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment); Smith v. West, 11 Vet. App. 134 (1998).  Dental extractions during service are not tantamount to dental trauma; trauma of teeth, even extractions, in and of themselves, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  As the Veteran does not allege any injury to his teeth outside of the normal course of in-service dental treatment, the Board finds that the Veteran did not suffer dental trauma.  38 C.F.R. §§ 3.381, 17.161. 

The evidence of record does not support a grant of entitlement to service connection for a dental disorder, either on a direct, presumptive due to herbicides, or secondary basis, including for outpatient treatment purposes.  As the preponderance of the evidence is thus against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a dental disability is denied.


REMAND

The August 2007 VA examiner concluded that it was less likely than not that the Veteran's current low back disability was related to his August 1964 report of low back pain.  The rationale provided was that the service treatment records showed no complaints or treatment after the initial August 1964 report of back pain, to include at the January 1966 service separation examination, that the Veteran's reported at the August 2007 examination that his back pain did not begin until 1988, and that he did not seek treatment until 2001, long after service separation

However, it does not appear that the examiner considered several important factors in forming the opinion stated.  Based on the narrative of the examination report, the examiner either was unaware of, or did not address, the Veteran's claimed 200-plus paratroop jumps, or his lay assertions that he had back pain at the time of his service separation but did not report it because he wanted to avoid any further delay in being separated from service.  Further, the examiner did not comment on either the Veteran's post-service employment in long-distance truck driving, noted by the Veteran in his SSA application as having lasted from 1982 to 2002, or his 1966 post-service motor vehicle accident, which the Veteran asserted did not injure his back but which was severe enough to require plastic surgery to repair facial damage.  Threshold considerations as to the adequacy of a medical nexus opinion include whether the person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Ultimately, because it is unclear whether the VA examiner considered all of the potentially pertinent factors of the Veteran's medical history, a new VA nexus opinion must be obtained.  

Accordingly, the issue of entitlement to service connection for a low back disability is REMANDED remanded for the following actions:

1.  Forward the Veteran's claims file to a VA examiner of the appropriate expertise in orthopedic spine disabilities and ask that an addendum opinion be provided.  After review of the claims file and a copy of this Remand, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed low back disability is caused by or otherwise related to his military service.  In providing this opinion, the examiner should consider the Veteran's lay statements as to the symptomatology he experienced at the time of his January 1966 service separation, as well as the August 1964 in-service incident in which he fell into a foxhole, his 200-plus in-service paratroop jumps, his post-service 1966 motor vehicle accident, and his post-service employment in long-distance trucking from 1982 to 2002.  A complete rationale should be provided for all opinions stated, citing to claims file documents as appropriate.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
 


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


